DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 12-13 and 17 have incorrect status modifiers.  These claims should have been amended to indicate that they are withdrawn as per the 6/12/2020 response to restriction.  Claims 12-13 and 17 have not been examined because they are withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 

Claims 1-9, 16 and 18-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,160,821.
Regarding claim 1:  USPN ‘821 recites the claimed process in claim 1.  While USPN ‘821 is anticipatory of the invention presently claimed, USPN ‘821 not a statutory double patenting rejection because it teaches a species of the claimed genus in that a specific combination of ammonium/sodium sulfate salts are required.
Regarding claim 2:  USPN ‘821 (claim 2) recites the claimed G unit.
Regarding claim 3:  USPN ‘821 (claim 3) recites the claimed process step.
Regarding claim 4:  USPN ‘821 (claim 4) recites the claimed process step.
Regarding claim 5:  USPN ‘821 recites the claimed reactive stabilizer (claim 5).
Regarding claim 6:  USPN ‘821 recites the claimed species (claim 6).
Regarding claim 7:  USPN ‘821 recites the claimed species (claim 7).
Regarding claim 8:  USPN ‘821 recites the claimed process step (claim 8).
Regarding claim 9:  USPN ‘821 recites the claimed solvent (claim 11).
Regarding claim 16:  USPN ‘821 recites the claimed species (claim 9).
Regarding claims 18-23:  USPN ‘821 (claim 1) uses sodium/ammonium sulfates which are inorganic salts.
Regarding claim 24:  USPN ‘821 recites the claimed molecular weight with specificity (USPN ‘821 claim 14).
Regarding claims 25-26:  USPN ‘821 does not explicitly recite the claimed properties.  However the patented process of USPN ‘821 is recognized in the specification to obtain the claimed properties (USPN ‘821 1:40-60; 5:10-29).  In re Vogel, 422 F.2d 438, 164 USPQ 619,622 (CCPA 1970).  MPEP §804.

Response to Arguments
The following responses are directed to the document entitled “Remarks” (pages 8-13) received February 16th, 2021.
A) Applicant’s arguments, with respect to the 35 U.S.C. § 103 rejections over Destarac have been fully considered and are persuasive after the present amendments requiring the synthesized polymer to have a Mw molecular weight of 20,000 to 5,000,000 g/mol, whereas Destarac is concerned with producing polymers with Mw generally at least an order of magnitude below the amended range (<~3500 g/mol).  All prior art rejections over Destarac US 2010/093929) in view of secondary references have been withdrawn.
B) The present amendments do not overcome the double patenting rejections over USPN 10,160,821.  The invention as presently amended with regard to molecular weight is taught in ‘821 claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767